            Case 1:21-cv-02265-APM Document 9 Filed 09/15/21 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

CONRAD SMITH et. al

               Plaintiffs,

       v.                                                    Case 1:21-cv-02265

DONALD J. TRUMP FOR PRESIDENT,
INC.,

ROGER STONE, et. al.

            Defendants.
___________________________________________/


                                    NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that BUSCHEL GIBBONS, P.A. (Robert C. Buschel, Esq.,

appearing) hereby enters its appearance as counsel of record on behalf of Defendant ROGER

STONE and requests that all pleadings, motions, notices, correspondence, orders and other

filings regarding this case be served on Robert C. Buschel, Esq. at the below address.


                                             Respectfully submitted,
                                             Robert C. Buschel, Esq.
                                             BUSCHEL GIBBONS, P.A.
                                             501 E. Las Olas Blvd. Suite 304
                                             Fort Lauderdale, Florida 33301
                                             Tele: (954) 530-5748 (direct)
                                             Buschel@BGlaw-pa.com

                                              By: __/s/ Robert C. Buschel________
                                                    ROBERT C. BUSCHEL
                                                    D.D.C. Bar No. FL0039
          Case 1:21-cv-02265-APM Document 9 Filed 09/15/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2021, I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this day

on all counsel of record or pro se parties identified on the attached service list in the manner

specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in

some other authorized manner for those counsel or parties who are not authorized to receive

electronically Notice of Electronic filing.


                                                   BUSCHEL GIBBONS, P.A.


                                                   BY:_/s/ Robert Buschel_______
                                                   ROBERT C. BUSCHEL


Counsel for Plaintiffs
Damon Hewitt*
Jon Greenbaum, D.C. Bar No. 489887
Edward G. Caspar, D.C. Bar No. 1644168
David Brody, D.C. Bar No. 1021476
Arusha Gordon, D.C. Bar No. 1035129
Noah Baron, D.C. Bar No. 1048319
Adonne Washington*
Lawyers’ Committee for Civil Rights Under Law
1500 K Street N.W., Suite 900
Washington, DC 20005
Tel: (202) 662-8300
jgreenbaum@lawyerscommittee.org
dhewitt@lawyerscommittee.org
ecaspar@lawyerscommittee.org
dbrody@lawyerscommittee.org
agordon@lawyerscommittee.org
nbaron@lawyerscommittee.org
awashington@lawyerscommittee.org
